Citation Nr: 0419508	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty training from May 17, 1980 
to May 31, 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the RO in Baltimore, 
Maryland, which denied entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person.


FINDINGS OF FACT

1.  The veteran is service-connected and currently in receipt 
of a 40 percent rating for degenerative intervertebral disc 
syndrome and a 50 percent rating for depression.  

2.  The veteran is not shown to be blind, or nearly blind, or 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity.  

3.  The veteran's service-connected disabilities are not 
shown to render him unable to care for most of his daily 
personal needs without regular assistance from others or to 
protect himself from the hazards and dangers of his daily 
environment.  


CONCLUSION OF LAW

The requirements for the assignment of special monthly 
compensation based on the need for regular aid and attendance 
of another person are not met.  38 U.S.C.A. § 1114(l), (West 
2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
 
Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court also held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Finally, the Court held 
that VCAA included a fourth element of the requisite notice, 
requiring that VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim" (emphasis in original).  However an 
opinion of the VA General Counsel has held that this 
statement by the Court is dicta, and hence, is not binding on 
Board decisions.  (VAOPGCPREC   1-2004, (February 2004)).
  
The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the July 
2002 Statement of the Case and April 2003, August 2003 and 
December 2003 Supplemental Statements of the Case, and 
October 2000 and October 2001 correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
 
In particular, the Board notes evidence development letters 
dated in October 2000 and October 2001, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claim.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

Factual Background

The veteran served on active duty for training from May 17, 
1980 to May 31, 1980.  He is service-connected and in receipt 
of a 50 percent disability rating for depression and a 40 
percent rating for intervertebral disc syndrome.  Effective 
May 1999, he was awarded individual unemployability benefits.

VA outpatient treatment notes dated October 1999 to July 
2003, reflect treatment for a variety of disabilities.  
During a February 2003 visit to a VA psychology clinic, the 
veteran reported slow cognitive functioning since his last 
seizure.  Behavior modification was recommended for the 
veteran's lethargy around the house.  The examiner noted that 
the veteran demonstrated an ability to be more active and 
engaged, but he was "enabled" to be sedentary.  

During a September 2000 VA examination for housebound status 
or permanent need for regular aid and attendance, the veteran 
requested the presence of a skilled caregiver on a daily 
basis due to his inability to self administer medication and 
prepare meals.  When he presented at the examination, he was 
well developed and well nourished.  He was able to walk 
without the assistance of another person and reported that he 
left the home daily with supervision.  His pertinent 
diagnoses were cognitive and memory loss due to a seizure 
disorder and polypharmacy as well as depression, major 
depression/adjustment disorder, chronic low back 
pain/degenerative disc disease, osteoarthritis, right 
shoulder disorder, carpal tunnel syndrome, vertigo, diabetes 
mellitus and hypertension.  The physician checked the box on 
the form indicating that the veteran required the daily 
personal health care service of a skilled worker.  

In a statement from the veteran's daughter, dated June 2001, 
she indicated that her mother cared for the veteran from the 
time he got up in the morning until he went to bed in the 
evening.  She reported that on a daily basis, her mother 
dressed the veteran, feed him, bathed him and administered 
his medication.  He could not be left alone because he could 
not take care of himself.  

In numerous statements from a VA psychologist, dated June 
2001, August 2002, June 2003 and October 2003, he noted that 
he had provided services to the veteran since March 1996.  
The veteran was diagnosed with depressive disorder, an 
anxiety disorder and a cognitive disorder.  He reported that 
the conditions were chronic in nature and resulted in marked 
impairment of the veteran's abilities to manage his 
activities of daily living, which included personal hygiene, 
taking medications as prescribed, etc., to maintain positive 
self-regard, to interact with his family without becoming 
distressed or irritable, to establish satisfying 
interpersonal relationships, and to function effectively, 
both personally and socially, away from home.  The physician 
expressed strong support for the veteran being provided with 
benefits and noted that the need for benefits resulted 
directly from the veteran's service-connected spinal disc 
disorder and service-connected major depressive disorder.

A consultation and emergency room note from Western Maryland 
Health System, dated in September 2001, shows the veteran 
presented with a complaint of a possible stroke.  On 
examination, the veteran was in no acute distress.  He was 
alert and oriented to time and place.  There were no aphasic 
or paraphasic errors and there was no dysarthria.  He had 
left-sided dysmetria and he did not have any focal extremity 
weakness.  The diagnostic impression was recurrent vertigo 
with ataxic gait, rule out cerebral infarction.    

Private hospitalization records, dated September 2001 to 
January 2002, reveal in September 2001 the veteran presented 
and was in no acute distress.  He had mild left hemiparesis 
which had improved from the time he left the hospital and 
left-sided dysmetria.  The diagnostic impression was lacunar 
right brain stroke with a left hemiparesis, history of 
hypertension and diabetes mellitus, and diabetic 
polyneuropathy.  Treatment records dated in January 2002, 
show on examination that the veteran was again in no acute 
distress.  It was noted that he had left-sided hemiparesis 
and mild left-sided dysmetria as well as a mild ataxic gait.  
The diagnostic impression was left hemiparesis, persistent 
vertigo and headaches, hypertension and polyneuropathy. 

The veteran was afforded an Aid and Attendance or Housebound 
Examination in November 2002.  The examiner noted that the 
veteran was brought to the examination by his wife and 
daughter because he was unable to drive.  He walked with a 
cane and was alert, conscious and responded to all questions.  
He had no difficulty with vision and no significant problem 
with upper extremities.  He noted some difficulty holding 
objects with his left hand since his stroke.  He had no 
difficulty in managing use of the bathroom but needed 
assistance when changing his clothes and washing his hair.  
His meals and medication were prepared daily by his wife and 
he left the house as needed, typically driven by his wife.  
The diagnoses were chronic strain of lumbosacral spine with 
Schmorl's nodes at L2-L3, limited range of motion, history of 
right lacunar infarction with mild residual left hemiparesis 
and diabetes mellitus with history of hypertension, 
controlled with medication, diabetic peripheral neuropathy.  
The examiner noted that the veteran needed assistance with 
driving, showering and washing, as well as preparing food. 

During a VA psychiatric examination performed in November 
2002, the veteran presented himself as needing 24-hour-a-day 
care.  His wife cared for him, and did not leave him alone.  
The veteran reported that for the most part, he was able to 
dress himself, except for his socks.  His wife helped with 
the trousers.  He was able to shower, but his wife washed his 
back and lower legs because he could not bend over.  He would 
forget to eat if his wife did not feed him, although he did 
get up and get himself beverages.  He ate his meals on a TV 
tray while seated on a couch in front of the television, as 
he did not like to be around other people.  When he went out 
to eat with family members, he sat with his back to the wall.  
He had beck pain, and had been prescribed exercises, which he 
did not do, nor did he use the stationary bike.  His wife 
reported that she automatically helped him out of bed.  She 
had worked in a nursing home for 15 years, and assisted her 
husband automatically.  His daily activities consisted of 
getting up, brushing his teeth, and being served breakfast.  
He watched his favorite television shows every morning.  He 
napped every afternoon for about 11/2 hour.  He complained that 
his legs went numb daily, but walking helped.  He sometimes 
walked 100 yards to the mailbox.  His relations with his wife 
were good, and they had satisfying sexual relations once or 
twice a week.  The examiner remarked that the veteran's lack 
of initiative and energy was remarkable.  He blamed the 
family dynamics of attending to the very smallest detail of 
the veteran's needs as the cause of the veteran's dependency.  
He concluded that it would be very difficult for the veteran 
to live on his own without family support.  

In a statement from the veteran's daughter dated in May 2003, 
she indicated that since the veteran experienced a stroke his 
condition had worsened.  She essentially reiterated her 
previous statement from June 2001 and added that financially, 
the veteran was not capable of handling his own funds.  

Legal Criteria

The law provides that a veteran who, as the result of a 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, one hand and one foot, or 
is blind in both eyes, with 5/200 visual acuity or less or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, shall receive the provided level 
of compensation.  38 U.S.C.A. § 1114(l) (West 2002).  

The regulations provide that the special monthly compensation 
provided by 38 U.S.C. A. § 1114(l) is payable for anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness in both eyes with visual acuity of 5/200 or less or 
being permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 C.F.R. § 3.350(b) (2003).  

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance and for rating 
"permanently bedridden" are contained in 38 C.F.R. § 3.352(a) 
and 38 C.F.R. § 3.350 (2003).  

The regulations provide that, where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance, except where 38 U.S.C. § 
1114(r) is involved, to avoid reduction during 
hospitalization where aid and attendance is provided in kind.  
38 C.F.R. § 3.350(b)(4) (2003).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  

"Bedridden" will be a proper basis for the determination, 
where "bedridden" is that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  

The particular personal functions, which the veteran is 
unable to perform, should be considered in connection with 
his or her condition as a whole.  It is only necessary that 
the evidence establish that the veteran is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Aid and Attendance

The veteran seeks special monthly compensation based on the 
need for the regular aid and attendance of another person.  

Based on a review of the evidence of record, the Board finds 
that the veteran is not shown to be so helpless due to his 
service-connected back disorder or depression that the 
regular aid and attendance of another person is required.    

While the evidence shows that the veteran suffers from a 
chronic strain of the lumbosacral spine and some left-sided 
impairment, it does not support a finding that the veteran 
has lost the use of his back, left arm or left leg such that 
he is permanently bedridden or helpless.  

In the veteran's November 2002 VA examination, the examiner 
noted that the veteran needed assistance with driving, 
showering and washing, as well as preparing food.  In 
numerous statements from a VA psychologist he indicated that 
the veteran had been in receipt of continuing psychiatric 
treatment for his disorders which were chronic in nature and 
resulted in marked impairment of the his abilities to manage 
his activities of daily living, which included personal 
hygiene and taking medications as prescribed.  The Board 
notes that the VA psychologists statements do not indicate 
that the veteran's psychiatric disorders have rendered him so 
helpless as to be in need of regular aid and attendance or 
"permanently bedridden" as provided in 38 C.F.R. §§ 
3.350(b)(3), 3.352(a) (2003).  

As previously noted, determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2003).

In this case, while there is evidence presented that the 
veteran's spouse provides some assistance with bathing, 
preparing meals and taking his medication, there is no 
evidence that the veteran is dependent on her to actually 
feed him, or take care of his toilet needs or personal 
hygiene.  He has admitted that he can shower himself, and has 
satisfying sexual relations with his wife on a regular basis.  
The ability to perform these activities suggests that the 
veteran is not nearly as helpless as he claims to be.  This 
very fact has been suggested by various VA examiners.  
Certainly, the burden of caring for the veteran is taking a 
toll on his wife's health, as she and the rest of the family 
cater to his every need, allowing, and even encouraging the 
veteran to be dependent on them.  However, their enabling the 
veteran to remain in this unhealthy situation is their 
choice.   Essentially, there is no evidence that his 
psychiatric impairment or back disorder rose to the kind of 
disability that would require actual personal assistance from 
others.  

The Board concludes that the requirements for special monthly 
compensation based on the need for regular aid and attendance 
of another person are not met.  
38 U.S.C.A. §§ 1114(l)(s), 5103A (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2003).  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



